Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
 An electrical equipment comprising:  the first load and the at least first metal screen are linked electrically to the power supply conductor, and wherein the equipment also comprises a comparator configured to compare measurements from the sensor to detect a dormant failure of the at least first metal screen as recited in claim 1.
Claims 2-7 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	Yoshizaki et al (USPN 2005/0225909) discloses an electrical equipment (figure 18) comprising: a transformer (a transformer 85); a first load (such as load contacts 83) configured for a nominal use of the equipment; a sensor (a 
Abdesselam et al (USPN 2019/0187006). a monitoring a fault in a transformer circuit  (see figures 1, 9) comprises a transformer (80) comprises a primary winding (82), at least one secondary winding (84) and at least one first metal screen (16) placed between the primary winding and the at least one secondary winding. However, Abdesselam does not disclose the aforementioned claimed limitations of claim 1.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836